Citation Nr: 0704504	
Decision Date: 02/13/07    Archive Date: 02/22/07

DOCKET NO.  98-08 642A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an apportionment of the veteran's Department 
of Veterans Affairs (VA) benefits for an appropriate period 
of time since March 1997.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to April 
1968.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of an April 1998 decision of the Providence, Rhode 
Island, Regional Office (RO) of the VA, which denied the 
appellant's (or claimant) application for apportionment of 
the veteran's compensation benefits.  The appellant, who is 
the former spouse of the veteran, is appealing the decision 
on behalf of the veteran's children who, the record suggests, 
have now reached the age of 18.  Schooling and marital status 
may have an impact on payment of benefits.


FINDINGS OF FACT

1.  The veteran was not shown to be reasonably discharging 
his responsibility for support of his minor children, with 
whom he did not reside, by making adequate payments for their 
support.  He has been compensated for 2 dependents during the 
appropriate time in question.

2.  The appellant did not have a financial hardship for the 
purpose of determination of a special apportionment.


CONCLUSIONS OF LAW

1.  The requirements for a general apportioned share of the 
veteran's service-connected disability benefits for his minor 
children, to the extent he has been paid for 2 dependant 
children, have been met.  38 U.S.C.A. § 5307 (West 2002); 38 
C.F.R. § 3.450 (2006).

2.  The requirements for a special apportioned share of the 
veteran's service-connected disability benefits for a minor 
child have not been met.  38 U.S.C.A. § 5307 (West 2002); 38 
C.F.R. § 3.451 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) have been satisfied by virtue of letters sent to 
the veteran and his ex-spouse in June 2004.  The content of 
the notices fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Although the 
notices were not sent until after the initial decision 
denying the claim, the Board finds that any defect with 
respect to the timing of the required notice was harmless 
error.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006). 

A claim for an apportionment is a "contested claim" and is 
subject to the special procedural regulations as set forth in 
38 C.F.R. §§ 19.100, 19.101, and 19.102.  The applicable 
contested claims procedures were followed in this case.  The 
parties have been provided notices and determinations related 
to the contested claim and advised of the applicable laws and 
regulations.  The Board notes that it is not clear if the 
veteran received a copy of the VA Form 9 from the appellant.  
38 C.F.R. § 19.102.  However, a February 1999 notice to the 
veteran from the RO reflects that he was informed of the 
essence of the appellant's argument.  The veteran did not 
respond to add further argument.  Furthermore, the veteran is 
represented by the service organization listed on the title 
page, and the appellant is unrepresented in this appeal.  
Therefore, the Board will proceed to review the case.  

Furthermore, while this case was undergoing development, the 
case of Dingess/Hartman was decided.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  To the extent all notice 
has not been provided there is no prejudice to the appellant.  
Those matters that pertain to the appropriate effective dates 
are not currently before the Board and the RO will have the 
opportunity to provide the required notice.  

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant or veteran.  

VA law provides that if a veteran is not living with his or 
her spouse or his or her children are not in the veteran's 
custody, all or any part of compensation payable on account 
of the veteran may be apportioned as may be prescribed by the 
Secretary.  38 U.S.C.A. § 5307.  A "general" apportionment 
may be paid if the veteran is not residing with his or her 
spouse or if his or her children are not residing with the 
veteran and the veteran is not reasonably discharging his 
responsibility for the spouse's or the children's support.  
38 C.F.R. § 3.450.  The United States Court of Appeals for 
Veterans Claims (Court) has held that it is not necessary for 
the claimant to establish the existence of hardship in order 
to obtain an apportionment under 38 C.F.R. § 3.450.  See Hall 
v. Brown, 5 Vet. App. 294 (1993).

A "special" apportionment may be paid where hardship is shown 
to exist but compensation may be apportioned between the 
veteran and his or her dependents on the basis of the facts 
of the individual case as long as it does not cause undue 
hardship to the other persons in interest.  In determining 
the basis for special apportionment, consideration is to be 
given to such factors as the amount of VA benefits payable, 
other income and resources of the veteran and those 
dependents in whose behalf the apportionment is claimed, and 
the special needs of the veteran, his or her dependents, and 
the apportionment claimants.  38 C.F.R. § 3.451.  It is noted 
that, ordinarily, a special apportionment of more than 50 
percent of a veteran's benefits would constitute undue 
hardship on him or her while apportionment of less than 20 
percent of his or her benefits would not provide a reasonable 
amount for any apportionee.  Id.

The record reflects that the veteran has been in receipt of 
VA disability compensation for an acquired psychiatric 
disorder, rated 100 percent disabling, since February 1992.  
In March 1998, he received approximately $2,102 a month from 
the VA for this disorder, including additional payments for 
his son and his daughter, both of whom were living apart from 
him with his former spouse at the time of the claim.  The 
claimant is the mother of the veteran's son and daughter, 
acting as custodian of the veteran's son and daughter, and is 
divorced from the veteran since 1993.

In March 1997, the claimant filed a request for an 
apportionment for the veteran's son and daughter, then 9 and 
13 years old, respectively.  In May 1997, the veteran was 
notified of the request and asked to submit a financial 
status report.  He was also notified that his compensation 
would be reduced pending the claim for apportionment.

In a statement received in June 1997, he reported a total 
monthly income of $2,362, entirely from Social Security and 
VA payments.  Total monthly expenses were reported as $2,101 
resulting in a net monthly income of $251.  Included in this 
calculation, the veteran reported that he was paying $200 for 
the "kids."  The veteran wrote that the requested monthly 
apportionment would cause him financial hardship and he would 
not be able to pay his bills.  The veteran also submitted a 
statement from his attorney.  The attorney referred to a 
divorce agreement in which the marital domicile was put into 
a trust for the two children; the veteran agreed to pay $100 
into a college fund; pay $200 per month to the ex-spouse for 
her share of the marital assets; and to pay all marital 
debts.  He argued that if the spouse wanted child support she 
should return to the family Court and should not be allowed 
to "end-run a valid Court Order."  

He also submitted a March 1994 Court Order, which showed that 
he was receiving monthly disability benefits of $2, 391 from 
the VA and Social Security Administration (SSA) with weekly 
needs and expenses of $539 (or $2,156 monthly).  It was also 
noted that the veteran would contribute $100 monthly to a 
college trust fund for the children.  The marital domicile 
had a fair market value of $90,000 (with liens of $62,000).  
The marital domicile was transferred to a trust for the 
benefit of the minor children.  The veteran was also awarded 
sole title to two lots (worth $25,000 each) and he would pay 
the appellant $26, 400 for her interest in the lots at $200 
per month until the debt was paid, beginning in November 
1993.  The issue of child support was left open.  

The claimant was also requested to complete a financial 
status report, but did not complete one.  In June 1997, she 
submitted a May 1997 statement from the Vermont Department of 
Social Welfare showing that she earned a monthly net income 
of $408.50.  In October 1997, she submitted more details of 
her income.  A monthly budget of expenses showed that in 
addition to a $448 per month salary, (and the Court ordered 
$200 paid by her ex-husband in the aforementioned divorce 
settlement); she also received $278 in food stamps, $523 
housing supplement, and $120 in supplemental security income.  
This totaled $1,569.  The estimated monthly expenses for her 
and the children was $1,755 which exceeded income by 
approximately $186.  

In September 1997, the veteran submitted a duplicate copy of 
his statement of income.  He also submitted a notice form the 
Vermont Office of Child Support showing that the appellant 
had requested child support payments.  He indicated that he 
would be placed under additional financial strain if his VA 
benefits were apportioned.  

In October 1997, the RO notified the veteran that the 
proposed action to reduce his compensation benefits was 
reconsidered in his favor.  The RO found that he adequately 
contributed to the support of his children.  

In October 1997 and January 1998, the appellant submitted 
additional statements along with a variety of financial 
documents.  She reported that she was attempting to remove 
herself from the welfare rolls by becoming a self-employed 
contractor.  She indicated that the veteran did not pay any 
child support, that he was buying property, and he was not 
putting aside monies for his children.  

The RO issued a decision in January 1998 proposing to reduce 
the veteran's $2,060 benefit payments to $1,848, granting an 
apportionment of the veteran's compensation benefits in the 
amount of $212 a month (effective April 1998) and reduced to 
$106 (effective November 2001 for the son).  However, it is 
not shown that the amount that was withheld was appropriated 
to the veteran's ex-spouse. 

The RO issued a special apportionment decision in April 1998 
denying an apportionment of the veteran's compensation 
benefits.  The RO noted that the veteran contributed $200 a 
month towards the support of his children and was also paying 
$200 monthly to his ex-spouse based on the sale of land that 
was owned jointly.

The appellant filed a notice of disagreement with the 
decision of the RO, pointing out that the veteran did not 
contribute $200 a month to support the children.  She also 
noted that the VA paid him additional funds for his children.  

In February 1999, the RO received a December 1998 judgment 
from the State of Rhode Island which ordered the veteran to 
pay $200 monthly child support.  This was based on an imputed 
income of $860 for the appellant (although she reported a 
monthly income of $800), and a total income for the veteran 
of $2510.  The veteran was credited with $825 per month, 
which included monthly payments of $100 for college trust 
fund, $450 for the cost of the mortgage, $150 for taxes, $35 
for house insurance, $10 for water, and $80 for the upkeep of 
the house.  

The VA received April 2002 and May 2005 garnishment orders 
from the Rhode Island Family Court for a total of $378, for 
child support from the veteran.  

In July 2006, the appellant submitted her contentions with 
various attachments.  In her statements the appellant 
reported that the veteran did not contribute $400 per month 
for child support as he reported.  She indicated that after 
the denial of VA apportionment she was awarded $100 per month 
for child support by the Rhode Island Family Court.  She also 
received $130 from SSA for the children.  She shared custody 
of their son at the age of 14.  At that time her daughter 
turned 18 years of age and entered college.  The claimant 
indicated that she did not receive child support during that 
time period.  When her son returned to the ex-spouse's 
household she reopened the claim for child support and was 
awarded $378 per month.  

She also submitted Internal Revenue Services (IRS) forms 
showing that between the years of 1999 and 2005 the net 
profit from her business varied between $6,327 and $10,556.  
The veteran's daughter submitted a request for approval of 
school attendance dated in July 2006.  It shows that she was 
a full time student.  She had been married since 
June [redacted], 2005.  The claimant also submitted a conservation 
easement showing that the veteran received $337,000 in the 
sale of property, apparently from which she did not receive 
any benefit.  

In a statement received in August 2006, the appellant 
reported that the veteran's daughter went to college but was 
not reimbursed in a timely manner for her tuition by her 
father.  She also indicated that the son did not attend 
college and the veteran will keep the proceeds from the 
college fund.

Based upon the evidence of record, the Board finds the most 
recent evidence of record, the Rhode Island Court Orders, 
demonstrates the veteran has not made regular, reasonable 
payments on behalf of his minor children.  The Board also 
took into consideration the appellant's contentions that 
veteran has not provided the monthly child support payment of 
$200, despite his October 1997 contentions to the contrary.  
The appellant's statements as to this matter are credible and 
the veteran has not provided sufficient evidence that he was 
providing adequate support.  Although the RO noted that the 
veteran sent the appellant $200 for the sale of land, the 
Board finds it significant that this was from the 
distribution of marital assets that appear to be in lieu of 
alimony.  

The Board also considered the $100 that was set aside in a 
college fund, as well as the veteran's expenditures that were 
allocated for upkeep of the home.  Significantly, however, 
the children were not receiving contemporaneous benefit from 
the upkeep of the home as their primary residence was with 
the ex-spouse.  Further, the college fund did nothing for the 
immediate needs of the children.  In fact, the appellant 
maintains that since the veteran's son did not attend 
college, the veteran will recoup the remaining proceeds from 
the college fund.  Moreover, the May 2005 garnishment request 
shows that the veteran was in arrears 12 weeks or greater for 
child support.  He has not provided any evidence to dispute 
these facts and allegations.  

Both parents have an obligation to support their children.  
The award of VA benefits is not unreasonable for the support 
of 2 teenage children.  Although the veteran has argued that 
such a payment would have caused a hardship, he has not 
provided any evidence to substantiate this.  Moreover, for 
much of this time, as pertinent, the veteran has been paid 
for having 2 dependent children.  This he is not shown to 
have forwarded to support the children at those times when 
the children were not living with them.  It was not shown 
that any of his needs were not being met, including as 
reported in his October 1997 financial report, $50 a month 
for telephone and $300 a month for lawyer fees.  Hardship 
contemplates an inability to pay for essentials such as food, 
clothing, shelter or medical expenses.  Such deprivations are 
not shown in this case.  

The Board must conclude that he has not been reasonably 
discharging his responsibility for support.  See 38 C.F.R. § 
3.450.  Therefore, entitlement to a general apportionment of 
the veteran's VA benefits on behalf of his minor children is 
warranted to the extent he has been paid benefits for 
dependent children over the applicable period.

The Board finds, however, that the appellant is not entitled 
to a special apportionment under 38 C.F.R. § 3.451 on behalf 
of the veteran's minor children.  A special apportionment is 
meant to provide for an apportionment in situations where the 
veteran is reasonably discharging his responsibility for the 
support of his dependents, but special circumstances exist 
which warrant giving the dependents additional support.  In 
this case, the appellant's reported monthly income and 
expenses do not indicate financial hardship.  Therefore, the 
Board finds the appellant has not demonstrated a present 
financial hardship and a special apportionment is not 
warranted.  




ORDER

Entitlement to a general apportionment of the veteran's VA 
benefits for an appropriate period of time since March 1997, 
is granted, subject to the award of money that the veteran 
was paid for dependents during this time, subject to the 
regulations governing the payment of monetary awards. 


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


